Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 4, 6, 7, 9-12, 17 and 18 are pending. 

Amendments to claims and applicants persuasive arguments overcome the previously presented rejection.  Withdrawn claim 10 is rejoined and examined.  

10Claims 1, 4, 6, 7, 9-12, 17 and 18 are allowed. 
11Any inquiry concerning this communication or earlier communications from the examiner12 should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625